Citation Nr: 9933043	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  99-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

3.  Entitlement to service connection for a pulmonary mass. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1943 to 
November 1947. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claims seeking entitlement to service connection for renal 
cell carcinoma, chronic obstructive pulmonary disease, and 
pulmonary mass (possible primary lung cancer and possible 
metastasis from kidney cancer).  

The veteran filed a motion on November 1, 1999, to advance 
his claim on the docket due to terminal illness.  By ruling 
dated November 18, 1999, the Board granted such motion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran was exposed to asbestos during service.

3.  The veteran developed renal cell carcinoma as a result of 
his exposure to asbestos during service.

4.  The veteran is not shown to have manifested clinical 
findings of chronic obstructive pulmonary disease or a 
pulmonary mass until many years after his period of service.

5.  The medical evidence does not show a causal relationship 
between the veteran's chronic obstructive pulmonary disease 
or pulmonary mass and the veteran's asbestos exposure or 
other disease or injury incurred in service.

6.  The veteran's chronic obstructive pulmonary disease and 
pulmonary mass are not related to his renal cell carcinoma.  


CONCLUSIONS OF LAW

Service connection for renal cell carcinoma is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).

The veteran's chronic obstructive pulmonary disease and 
pulmonary mass are not due to or the result of a disease or 
injury which was incurred in service. 38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § § 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's DD-214 shows that he served aboard the USS 
Elokonim and USS Rice in the Navy in World War II.  

Service medical records do not show treatment for or 
complaints of kidney or lung conditions. 

Copies of VA Medical Center treatment records were submitted 
from 1990.  A chest x-ray was taken in June 1990.  It was 
noted that the veteran had a right pulmonary nodule, and that 
it was probably old.  In July 1990, the veteran underwent a 
right radical nephrectomy and placement of a right internal 
jugular venous catheter to treat a renal cell carcinoma of 
the right kidney.  Regarding the veteran's social history, it 
was noted that he had smoked 2 packs of tobacco per day for 
40 years.  

Copies of VA Medical Center treatment records were submitted 
from August 1991 to July 1998.  A chest x-ray from August 
1991 showed that a calcified granuloma in the right base 
posteriorly was unchanged from September 1990.  The lungs 
otherwise were clear.  Impression was no active disease. In 
December 1996, a calcified granuloma was again noted at the 
right lung base. In August 1997, the veteran was diagnosed 
with chronic obstructive pulmonary disease.  In May 1998, an 
x-ray of the thorax reported findings consistent with 
bronchogenic carcinoma in the left upper lobe.  It was noted 
that a single renal metastasis of the size was felt to be 
less likely.  The examiner said that there was evidence of a 
previous granulomatous disease.  The examiner said that there 
was partial visualization of a  mass-like density in the left 
kidney.  In June 1998, it was noted that the veteran had a 
chest x-ray showing a mass in the left upper lung which 
likely originated in the lung and that a mass-like density 
was seen in the upper part of the left kidney.  A chest x-ray 
of the abdomen from June 1998 reported densities in the left 
kidney.  It was noted that two of the densities in the left 
kidney were most likely simple cysts, and that the third 
small density at the left lower pole might have been a 
hemorrhagic cyst, or even a solid mass.  

In a claim dated April 1998, the veteran asserted that he 
would like to request that his claim for service connection 
for kidney cancer due to asbestos exposure be determined.  He 
stated that he was exposed to asbestos while serving in the 
Navy from 1943 to 1947 aboard the USS Alikomilli and Y0127.  
He stated that he slept in the top bunk and that right above 
him there were pipes wrapped in asbestos.  He stated that he 
was exposed to asbestos while painting the walls and hatches 
of the ship.  He stated that the pipes that ran throughout 
the ship were wrapped in asbestos even in the galley where he 
ate.  Regarding post-service employment, the veteran 
indicated that from 1947 to 1950, he was a self employed long 
distance truck driver, and that from 1950 to 1955, he worked 
for a construction company, operating heavy equipment.  He 
stated that from 1955 to 1965, he was a heavy equipment 
operator for a company in Charlotte, and that from 1965 to 
1978, he was self employed long distance truck driver, and 
that from 1978 to 1983, he was a self employed wrecker 
driver.  

The veteran submitted a statement dated September 1998.  He 
stated that he was not told by a doctor that his chronic 
obstructive pulmonary disease was due to asbestos.  He stated 
that he was scheduled for a lung biopsy in September 1998.  

In October 1998, a report of contact form was submitted 
showing that the veteran's wife reported that the veteran did 
not have the lung biopsy because doctors thought it was too 
dangerous.  

In December 1998, the veteran's private doctor, Dr. E. Y., 
wrote a letter in which she noted that the veteran had a 
nephrectomy about six years prior for renal cell carcinoma.  
It was noted that since that time, he had developed a mass on 
his chest which was being followed at the VA Medical Center.  
She wrote that during the veteran's active service, while 
serving aboard a ship, he was exposed to asbestos.  She wrote 
that it was well known that there was an increased incidence 
of renal cell carcinoma in those who have had occupational 
exposure to asbestos.  She wrote that although one could 
never say for certain the exact cause of anyone's cancer, it 
was possible that the veteran's asbestos exposure was an 
etiologic factor in his developing renal cell carcinoma.  

In January 1999, Dr. E. Y. wrote a letter in which she wrote 
that although one could never say for certain the exact cause 
of anyone's cancer, she believed that it was more than likely 
that the veteran's asbestos exposure was an etiologic factor 
in his developing renal cell carcinoma.  

In July 1999, a medical opinion was sought from the chief of 
administrative medicine from the VA Medical Center in 
Winston-Salem.  He stated that he had reviewed the veteran's 
C-file in its entirety, and that although the veteran stated 
that he was exposed to asbestos during naval service, the 
physician could not find any evidence in the C file that the 
veteran developed any disease as a result of that exposure.  
The physician stated that he only found clinical reference to 
chronic obstructive pulmonary disease in the C file which 
dated to 1997, although that note implied that the diagnosis 
had been known for some time.  The physician indicated that 
the clinical reference to a chest x-ray at the time of the 
veteran's kidney mass evaluation in July 1990 stated that the 
x-ray was normal except for a left lower lobe granuloma.  The 
physician commented on a note signed by the veteran dated 
September 1998 where the veteran wrote that he was not told 
by a physician that his chronic obstructive pulmonary disease 
was due to asbestos.  The physician commented that there was 
no evidence from the pathology report of the nephrectomy that 
asbestos was implicated.  

The physician commented on the November 1998 rating decision 
which stated that Cecil's Textbook of Medicine implicated 
asbestos as an etiologic factor in renal cell carcinoma.  The 
physician commented that he was unable to verify that 
statement in the Cecil's textbook that he consulted.  The 
physician indicated that he was likewise unable to find any 
reference in the literature implicating asbestos as a cause 
of renal cell carcinoma.  He indicated that he had consulted 
a cancer specialist and pulmonary surgeon who were unable to 
verify any etiologic connection.  The physician concluded 
that he was not aware of any connection between asbestos 
exposure and renal cell carcinoma.  He stated that he 
disagreed with Dr. E. Y.'s statement in her January 1999 
letter wherein she stated that there was no increased 
incidence of renal cell carcinoma in patients exposed to 
asbestos. 

In October 1999, Dr. E. Y. wrote a letter that the veteran 
had been followed at the VA hospital following a left upper 
lobe mass which was felt to be a neoplasm or lung cancer.  
She stated that due to the veteran's debilitated condition 
from a stroke, it was felt that he could not withstand a 
biopsy to confirm whether it was lung cancer or not; however, 
she stated that from all appearances, it appeared to be lung 
cancer.  She stated that according to the veteran's wife, the 
mass had shown recent growth since the last previous x-ray, 
and that it was felt to be a terminal illness.  She wrote 
that because of the veteran's debilitated condition, there 
was no plan to have any chemotherapy or radiation therapy to 
the mass.  





Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected, and 
when service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that there had been no specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor had the Secretary 
promulgated any regulations.  VA, however, has provided 
adjudicators some guidance in addressing claims involving 
asbestos exposure.  VA recognizes that

[A]sbestos particles have a tendency to 
break easily into tiny dust particles 
that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common 
disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers 
may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx 
as well as the urogenital system (except 
the prostate) are also associated with 
asbestosis exposure.  

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 7.21(a)(1).  

VA further recognizes that

High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to [asbestos] since 
it was used extensively in military ship 
construction.  Many of these people have 
only recently come to medical attention 
because the latent period varies from 10 
to 45 or more years between first 
exposure and development of the disease.  
Also of significance is that the exposure 
to asbestos may be brief (as little as a 
month or two) or indirect (bystander 
disease).

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 7.21(b)(2).  

Guidelines instruct that rating specialists must determine 
whether or not military records demonstrate evidence of 
asbestos exposure in service.  They further instruct that 
rating specialists must also assure that development is 
accomplished to determine whether or not there is preservice 
and/or post service evidence of occupational or other 
asbestos exposure.  .  Veterans Benefits Administration 
Manual M21-1, part VI, paragraph 7.21(d).




Entitlement to service connection for renal cell carcinoma.

The veteran's claim of entitlement to service connection for 
renal cell carcinoma is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

The veteran contends that he was exposed to asbestos in 
service in the Navy.  He contends that he was exposed to 
asbestos while sleeping in the top bunk because right above 
him, there were  pipes that were wrapped in asbestos.  He 
also contends that he was exposed to asbestos when painting 
the walls and hatches of the ship.  The veteran's DD-214 
shows that he served aboard two different Navy ships in World 
War II.  Considering these facts, exposure to asbestos during 
service is conceded.  Veterans Benefits Administration Manual 
M21-1, part VI, paragraph 7.21(b)(2).  

It is clear that the veteran has had renal carcinoma in the 
past, and it is quite possible that he currently suffers from 
renal cell carcinoma.  In July 1990, the veteran underwent a 
right renal nephrectomy because of his renal cell carcinoma.  
X-ray reports from May 1998 and June 1998 show that the 
veteran had a mass in his left kidney.  An x-ray report from 
June 1998 noted that a small density at the left lower pole 
of the remaining kidney might have been a hemorrhagic cyst, 
or even a solid mass.  

Next, it must be determined whether the veteran's renal cell 
carcinoma is related to asbestos.  In July 1999, a physician 
from the VA Medical Center in Winston-Salem commented that he 
was not aware of any connection between asbestos exposure and 
renal cell carcinoma.  However, in January 1999, Dr. E. Y., 
the veteran's private doctor, wrote that she believed that it 
was more than likely that the veteran's asbestos exposure was 
an etiologic factor in his developing renal cell carcinoma.  
These are the only two opinions which address the question of 
whether the veteran's renal cell carcinoma is related to 
asbestos.  

In light of the above, it is determined that the veteran's 
exposure to asbestos in service was a causative factor of his 
renal cell carcinoma.  The benefit of the doubt is resolved 
in the veteran's favor, and the evidence supports the claim 
for service connection for renal cell carcinoma. 38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


Entitlement to service connection for chronic obstructive 
pulmonary disease and for a pulmonary mass. 

The veteran's claims of entitlement to service connection for 
chronic obstructive pulmonary disease and for a pulmonary 
mass (possible primary lung cancer and possible metastasis 
from kidney cancer) are plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claims, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

It is clear that the veteran has current pulmonary disorders.  
VA Medical Center records show that in August 1997, the 
veteran was diagnosed with chronic obstructive pulmonary 
disease.  A right pulmonary nodule or granuloma has been 
noted by VA physicians throughout the years (the first 
documented evidence showing a pulmonary nodule was from June 
1990).  In May 1998, an x-ray of the thorax reported findings 
consistent with bronchogenic carcinoma in the left upper 
lobe, and in June 1998, it was noted that the veteran had a 
mass in the left upper lung.  



As noted in the above discussion for service connection for a 
renal cell carcinoma, exposure to asbestos during service has 
been conceded.  

None of the private and VA treatment records have associated 
the veteran's chronic obstructive pulmonary disease or 
pulmonary mass with asbestos exposure.  The first evidence of 
a pulmonary disorder was not until many years after service, 
and in September 1998, the veteran himself stated that he was 
not told by a doctor that his chronic obstructive pulmonary 
disease was due to asbestos.  Further, the only medical 
professional who addressed the potential for such a 
relationship was the July 1999 VA examiner who commented that 
he could not find any evidence in the C file that the veteran 
developed any disease as a result of his exposure to asbestos 
in service.  

The medical evidence also does not support a finding that the 
veteran's chronic obstructive pulmonary disease or lung mass 
are related to his renal carcinoma.  An x-ray report of the 
thorax from May 1998 reported findings consistent with 
bronchogenic carcinoma in the left upper lobe, but that a 
single renal metastasis of that size was felt to be less 
likely.  Also, in June 1998, it was commented by a VA 
physician that the mass in the left upper lung likely 
originated in the lung.  

Accordingly, in light of the above discussion, the 
preponderance of the evidence is against the claims for 
service connection for chronic obstructive pulmonary disease 
and a pulmonary mass.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims for service connection for chronic obstructive 
pulmonary disease and for a pulmonary mass, must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



ORDER

Service connection for renal cell carcinoma is granted. 

Service connection for chronic obstructive pulmonary disease 
and for a pulmonary mass is denied. 




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







